The controlling question in this case is whether Mary F. Grimmett under the will of her husband, G. B. F. Grimmett, takes a fee simple estate in the residue of the real property of which he died seized and possessed and the absolute ownership of the residue of his personal property, or whether she takes simply a life estate in the real estate and the life enjoyment of the personalty. The third and fourth paragraphs of the will are those that affect this question.
The third paragraph reads as follows: "I give and bequeath *Page 388 
to my wife, Mary F. Grimmett, the residue of my estate, both real and personal excepting the piano which is not a part of my household effects and which I give without reservation to my ward Carrie V. Vermillion, my said wife to use the said residue of my estate for personal support and maintenance as long as she shall live."
When we examine the paragraph quoted we see plainly that if the words, "my said wife to use the said residue of my estate for personal support and maintenance as long as she shall live," are excluded, the remaining language leaves no doubt but that Mary F. Grimmett would take a fee simple in the real property and the absolute ownership of the personalty, constituting the residue of the estate. When the language last quoted is added, the question arises whether that language is sufficient to reduce the fee simple estate (using that expression for convenience to apply to the real property and personal property as well) to a life estate. It will be noted that the wife is empowered to "use the said residue," meaning the corpus of the estate. The language is not restricted to the income, nor to such use of the property as would devolve upon a life tenant. The wife is to use the entire property for her support and maintenance so long as she shall live. Under our law, the word "use", in this sense, imports absolute enjoyment where no purpose to the contrary appears. This question was thoroughly discussed by Judge Meredith in Surety Co. v.Jarrett, 95 W. Va. 420, 427, 121 S.E. 291, 36 A.L.R. 1171, and the authorities upon which the opinion of the court rested are there given. There is more reason for giving the word that meaning in the case at bar than there was in the Jarrett case, because, in the latter case, the clause in which the word appeared came after language which explicitly created a life estate in Jarrett with remainder over to the heirs of him and his wife. In this case, the clause in which the word appears follows language which very clearly creates a fee simple, and not a life estate, in Mary F. Grimmett. It therefore seems apparent that the language last quoted serves the purpose of making unmistakable the right of Mary F. Grimmett to consume and alienate the property she took under the will. Her right to *Page 389 
use the residue for support and maintenance during her life is not repugnant to the existence of the fee simple estate, and when the word "use" is given its proper significance and is applied to the corpus of the estate itself it is seen to be affirmatory of absolute ownership.
But this is not all that the will contains. The fourth paragraph is as follows: "I direct that after the death of my wife said Mary F. Grimmett, and remaining portion (italics supplied) of my estate shall revert to and be equally divided between the said Carrie V. Vermillion and all of my brothers and sisters to include only such ones as shall be living at that time, each and all to share equally and alike." It may be said, of course, that this language strongly indicates a purpose on the part of the testator to create nothing more than a life estate in Mary F. Grimmett. While this may be true, it is likewise true that the language last quoted is more consistent with the existence of a fee simple estate in Mary F. Grimmett. It will be observed that the language attempting to create a remainder over is not applicable to the entire residue of the testator's estate, but that it applies only to "any remaining portion of my estate," after the death of the wife. Similar language has been repeatedly construed as conferring an unrestricted power of alienation repugnant to a life estate, defeating the limitation over. See Howard v. Carusi,109 U.S. 725, 3 S. Ct. 575, 27 L. Ed. 1089; Minor on Real Property, (2nd Ed.), 1043, and the cases cited in the main opinion. It will be observed that the language of this fourth paragraph does not, in itself, create a life estate in Mary F. Grimmett. The most that can be claimed for it on that theory is that it assumes that paragraph three has created a life estate in Mary F. Grimmett. The thing that makes it impossible to give the language that construction is the fact that it clearly recognizes that Mary F. Grimmett is to have an unqualified power of disposal. It therefore appears that the fourth paragraph of the will assumes two things that cannot exist together: first, a life estate only in Mary F. Grimmett as to the property remaining at her death, and second, an unrestricted power of disposal in Mary F. Grimmett. This being so, I conclude that the fourth paragraph of the will contains nothing that is helpful in *Page 390 
reaching a conclusion as to the meaning of the third paragraph. Therefore, the third paragraph is to stand, and for the reasons already stated, I am of the opinion that it creates a fee simple estate in the real estate and an absolute ownership in the personal property constituting the residue of the estate of J. B. F. Grimmett in his wife, Mary F. Grimmett.
The case is to be distinguished from those cases in which an unqualified power of disposition follows language expressly creating a life estate, and the decisions controlling that situation have no direct application here.